Citation Nr: 0831599	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-polio syndrome 
(PPS).

2  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and LH, M.D.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO in St. Petersburg, FL.

Service connection has been in effect for a disability 
described as "bursitis, right ischial tuberosity," for 
which a 10 percent rating has been assigned since 1968.  

Claims were addressed and denied in the past on an issue 
characterized as entitlement to service connection for 
residuals of poliomyelitis (on the basis of aggravation).  
The VARO initially considered the veteran's recent claim on 
that same basis and reviewed it in the context of whether new 
and material evidence had been submitted to reopen same.  
However they have since rephrased it as a new claim for 
entitlement to service connection for PPS, and the Board 
concurs and will do likewise herein.

The veteran, his spouse and LH, M.D., all provided testimony 
before the undersigned Veterans Law Judge in August 2008; a 
transcript is of record.  Additional evidence was submitted 
at that time on which a written waiver of initial VARO 
consideration was provided under 38 C.F.R. § 20.1304.

The case was advanced on the docket pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c) in July 2008.

The issue #2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had polio as a youth but recovered without 
significant residuals on entering service; there was no sign 
of PPS prior to service.

2.  The veteran developed symptoms in service which credible 
medical evidence and opinion now reasonably establish as the 
onset of his post-polio syndrome (PPS).  



CONCLUSION OF LAW

The veteran's PPS was incurred in service.  38 U.S.C.A. §§ 
1110, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  In view of the grant 
herein on issue # 1, on that issue alone there is no need for 
further discussion of notice or development.


II.  Criteria, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007). 

Where there is a chronic disease shown as such in service or 
within an applicable presumptive period under 38 C.F.R. § 
3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Certain medical questions cannot be answered by the Board but 
by competent medical authority.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
Here, the history reported by the veteran on examination is 
not contradicted by the record; therefore, the examiner's 
opinion is competent evidence.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  
Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated in summary as required, and all of the entire 
evidence of record has been reviewed.  However, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

As a youth of about 13 years, the veteran contracted 
poliomyelitis (polio).  This was noted at the time of his 
entrance into service, during and since and has not been 
disputed.  

According to treatment records and subsequent private care-
givers and VA examination history, at the time of the 
childhood polio episode, he did not require a ventilator and 
did not exhibit bulbar paralysis.  He had then been 
hospitalized for about 3 months with bilateral leg weakness 
and briefly, wore short leg braces. By all accounts, his 
residuals at the time of service entrance involved primarily 
fatigability on use of the lower limbs.

In this case, it must be noted that at the time of his entry 
into service, during and since service, the veteran himself 
has been a practicing physician with specialization in the 
area of gastroenterology.  

Of record are the veteran's service treatment records as well 
as a report of a VA examination in November 1968.  At that 
time, his symptoms involved one lower extremity, particularly 
in the hip and buttocks area, and difficulty functioning as a 
result.  Subsequent medical reports and treatment records 
start in the 1990's; all of these are in the file and have 
been reviewed.  It appears that notwithstanding the long 
history of various symptoms, the actual diagnosis of PPS was 
made in the mid-1990s.

Of record are several statements from LSH, M.D., a specialist 
in PPS.  He indicates that he first met the veteran in 1994 
at which time he had symptoms of severe left buttock pain on 
sitting, progressive weakness in the legs and increasing lack 
of stamina.  The veteran's medical history was that he had 
contacted poliomyelitis at age 13 from which he recovered 
except for a limp and some limitation of standing and 
walking.  The veteran had reported that when he served in the 
Army as a physician, the left buttock pain began after 
sitting on hard chairs for protracted periods of time while 
on clinic duty because his standing was limited.  He said 
that the diagnosis at the time had been "bursitis," but 
that the pain had become almost unbearable over the years.  
There had been recent deterioration in the condition and he 
was no longer able to work.

Dr. H, in one statement dated in July 2005, opined that with 
regard to PPS:

There is no question in my mind that the 
initial insult occurred when he served in 
the Army forty years ago when he first 
experienced pain with sitting.  That 
trauma initiated an inflammatory and 
wasting process which has continued and 
worsened ever since.  Until that time he 
had not experienced any pain whatsoever 
in his buttock or legs or had any other 
symptoms of what we now have come to 
recognize as PPS.

Similar opinions and commentary are of record from SMC, M.D., 
as to the in-service onset of the PPS symptoms.

The Board appreciates the candid testimony provided by the 
veteran, his spouse and LH, M.D.  

In assessing the claim, the Board notes that the veteran 
indeed had polio as a youth, but this resolved with modest 
residual symptoms consisting primarily of fatigue on standing 
and a slight limp.  In service, he developed pain in one 
buttock area, apparently after sitting for long periods of 
time, partly due to the fact that he could not stand for 
comparable periods.  He continued to have the symptoms in 
that lower extremity, and was eventually diagnosed with PPS 
in the mid-1990's after his symptoms took a turn for the 
worse.  

The Court has indeed indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In this case, the physicians who have opined as 
to the in-service etiology of the veteran's PPS had both his 
history, as well as clinical data on which to make such 
judgments, and these conclusions appear to be sound and 
certainly credible.  It becomes thus unnecessary to accept 
the veteran's word for it, albeit he is himself trained in 
medicine, and with his having to deal with ongoing symptoms, 
the file would reflect that he has become an expert in the 
field of PPS.

Although the evidence is not unequivocal in this case, there 
is a sound medical basis and opinions supporting the 
conclusions that the veteran's symptoms in service were the 
presenting signs and onset of his PPS, and resolving 
reasonable doubt in his favor, service connection is 
warranted.  


ORDER

Service connection for PPS is granted.


REMAND

Given the grant of benefits above, the Board finds that on 
the remaining issue of entitlement to a TDIU, the case should 
be returned for initial review and rating and consideration 
of the disabilities in that new context.   

The veteran has presented a great deal of medical and other 
evidence, including at and since the hearing before the 
undersigned, with regard to his current unemployability due 
to his PPS and myriad associated symptoms.  Some SSA records 
are in the file.

He and others have also provided testimony in that regard, 
which is of record.  

Private clinical data have been introduced relating primarily 
to the severity and wide-spread nature of his current PPS 
symptoms and how they impact on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is additional 
information he may have with regard to his 
inability to work, he should submit it and 
VA should assist as feasible.

2.  The case should be reviewed with 
regard to the TDIU question, after rating 
the now service-connected PPS along with 
the veteran's other service-connected 
disability.

3.  If the decision remains denied, a SSOC 
should be issued, and the veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


